Case 1:21-cv-03388-DLC Document 15 Filed 07/30/21 Page 1of1
Case 1:21-cv-03388-DLC Document 14 Filed 07/29/21 Page 1 of 1

GEORGIA M. PESTANA MARTHA NIMMER
Acting Corporation Counsel THE CITY OF NEW YORK Special Assistant Corporation Counsel
LAW DEPARTMENT Cell: (917) 499-8632

100 CHURCH STREET

NEW YORK, NY 10007 a0

Fone tnrlaneont of Mag 216, plectffonne
(suet feces ale toy bff). LG

BY ‘Jat, Ye, July 29,2021 -
VIA ECE 2, CLES Al chal we —
Hon, Denise L. Cote plreen fef's fe he se a St

Daniel Patrick Moynihan corns Py, afc 7 ihe at hee 168 hee Abe piney

 

500 Pearl Street

New York, NY 10007 4 pleeus Ly ‘ se bg bfe / af vty eet, Miettattad at sete

Re: MS. 0.6.0. BS v NYC. Dept of Educ., a -cv-3388 parila ae
ge F
Dear Judge Cote: stab wer g bteh , Phe ely Sd

pepe by asin en 8 fbf 2) -
I am a Special Assistant Cofporation Counsel in ‘/ office of Actidg Comoran, CE al
Counsel, Georgia M. Pestana, attorney for Defendant in the above-referenced ‘action, wherein
Plaintiff seeks solely attorney’s fees, costs and expenses for legal work on an administrative
hearing under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400, et seq.
(“IDEA”), as well as for this action.

 

By Order dated May 25, 2021 (ECF No. 12), Your Honor imposed a 90-day stay of this
case and directed counsel to provide relevant billing records no later than June 4, 2021.
However, those records have not yet been received, I therefore write to respectfully request that
Plaintiff’s counsel be ordered to provide relevant billing records in this case no later than August
2, 2021, and that the Court impose another 90-day stay of this action to provide the parties with
sufficient time to resolve this case without needing any further Court intervention. I have
reached out to Plaintiff’s counsel on multiple occasions since June 4, 2021 to inquire about
billing records in multiple cases, but have not received any response.

Defendant believes that if attorney billing records are provided, the parties have a very
high likelihood of fully resolving this matter within 90 days. Therefore, Defendant respectfully
requests that this action be stayed for 90 days, and that Plaintiffs counsel be directed to provide
attorney billig records no later than August 2, 2021.

Thank you for considering these requests.
Respectfully submitted,

fs/
Martha Nimmer
Special Assistant Corporation Counsel

 

ce: Irina Roller, Esq. (via ECF)

 
